Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 1 of 24




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Chief Judge Philip A. Brimmer

   Civil Action No. 16-cv-01301-PAB-GPG

   RCHFU, LLC, a Colorado limited liability company, et al.,

          Plaintiffs,

   v.

   MARRIOTT VACATIONS WORLDWIDE CORPORATION, et al.,

        Defendants.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

          This matter is before the Court on Marriott Defendants’ Motion to Exclude Expert

   Testimony of Chekitan Dev, Jonathan Simon and R. Maurice Robinson [Docket No.

   460] and Marriott Defendants’ Motion to Preclude Testimony of Plaintiffs’ Expert,

   Jonathan R. Simon, Due to Improper Ex Parte Meeting and Communications with

   Marriott Defendants’ Employees [Docket No. 471]. The Court has jurisdiction pursuant

   to 28 U.S.C. § 1332.

   I. BACKGROUND

          This lawsuit arises out of a dispute over the diminution in value of plaintiffs’

   fractional interests in the Ritz-Carlton Club, Aspen Highlands (“Aspen Highlands”),

   which allegedly resulted from defendants’ choice to affiliate Marriott Vacation Club

   (“MVC”) with Aspen Highlands. Docket No. 430 at 10, ¶ 1; at 73, ¶ 48. P laintiffs sued

   defendants, asserting claims of (1) breach of fiduciary duty; (2) constructive fraud;

   (3) aiding and abetting a breach of fiduciary duty and constructive fraud; (4)
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 2 of 24




   conspiracy; and (5) unjust enrichment Id. at 94-104. On October 26, 2018, plaintiffs

   disclosed three experts: Mr. R. Maurice Robinson, Dr. Chekitan Dev, and Mr. Jon

   Simon. Docket No. 395-1 at 1, ¶ 3. On August 12, 2019, defendants fi led a motion to

   “preclude Plaintiffs’ experts Chekitan Dev, Jonathan Simon and R. Maurice Robinson.”

   Docket No. 460 at 1. 1 On August 19, 2019, defendants fi led a motion in limine to

   preclude Mr. Simon from testifying at trial due to improper communications with

   defendants’ employees. Docket No. 471. Plaintiffs responded to each motion, see

   Docket Nos. 499 and 509, 2 to which defendants replied. Docket Nos. 520 and 530.

   II. LEGAL STANDARD

         Rule 702 of the Federal Rules of Evidence provides that:

         A witness who is qualified as an expert by knowledge, skill, experience,
         training, or education may testify in the form of an opinion or otherwise if:
         (a) the expert's scientific, technical, or other specialized knowledge will
         help the trier of fact to understand the evidence or to determine a fact in
         issue; (b) the testimony is based on sufficient facts or data; (c) the
         testimony is the product of reliable principles and methods; and (d) the
         expert has reliably applied the principles and methods to the facts of the
         case.



         1
            A wholesale request to exclude an expert in his or her entirety violates the
   Court’s Practice Standards, which provide that a motion under Rule 702 “shall identify
   with specificity each opinion the moving party seeks to exclude.” See Practice
   Standards (Civil Cases), Chief Judge Philip A. Brimmer, § III.G. “The motion shall also
   identify the specific ground(s) on which each opinion is challenged, e.g., relevancy,
   sufficiency of facts and data, methodology.” Id. Defendants have failed to do so. See
   Docket No. 460. The Court will address defendants’ arguments to the extent that they
   comply with the Practice Standards.
         2
            Plaintiffs’ Opposition to Marriott Defendants’ Motion to Exclude Expert
   Testimony of Chekitan Dev, Jonathan Simon and R. Maurice Robinson [Docket No.
   499] fails to comply with the Local Rules. See D.C.COLO.LCivR 10.1(e) (“All pleadings
   and documents shall be double spaced.”).

                                               2
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 3 of 24




   Fed. R. Evid. 702. As the rule makes clear, while required, it is not sufficient that an

   expert be qualified based upon knowledge, skill, experience, training, or education to

   give opinions in a particular subject area. Rather, the Court must “perform[] a two-step

   analysis.” 103 Investors I, L.P. v. Square D Co., 470 F.3d 985, 990 (10th Cir. 2006).

   After determining whether the expert is qualified, the proffered opinions must be

   assessed for reliability. See id.; Fed. R. Evid. 702 (requiring that the testimony be

   “based on sufficient facts or data,” be the “product of reliable principles and methods,”

   and reflect a reliable application of “the principles and methods to the facts of the

   case”).

          Rule 702 imposes on the district court a “gatekeeper function to ‘ensure that any

   and all scientific testimony or evidence admitted is not only relevant, but reliable.’”

   United States v. Gabaldon, 389 F.3d 1090, 1098 (10th Cir. 2004) (quoting Daubert v.

   Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993)). To perform that function, the

   Court must “assess the reasoning and methodology underlying the expert’s opinion,

   and determine whether it is both scientifically valid and applicable to a particular set of

   facts.” Dodge v. Cotter Corp., 328 F.3d 1212, 1221 (10th Cir. 2003) (citing Daubert,

   509 U.S. at 592-93). Where an expert witness relies on experience, the expert “‘must

   explain how that experience leads to the conclusion reached, why that experience is a

   sufficient basis for the opinion, and how that experience is reliably applied to the facts.’”

   United States v. Medina-Copete, 757 F.3d 1092, 1104 (10th Cir. 2014) (quoting Fed. R.

   Evid. 702, advisory committee notes). When examining an expert’s method, however,

   the inquiry should not be aimed at the “exhaustive search for cosmic understanding but


                                                3
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 4 of 24




   for the particularized resolution of legal disputes.” Daubert, 509 U.S. at 597. It is the

   specific relationship between an expert’s method, the proffered conclusions, and the

   particular factual circumstances of the dispute that renders testimony both reliable and

   relevant.

          In addition to the witness having appropriate qualifications and methods, the

   proponent of the witness’s opinions must demonstrate that the process by which the

   witness derived his or her opinions is reliable. United States v. Crabbe, 556 F. Supp.

   2d 1217, 1220 (D. Colo. 2008). “[T]he trial judge must have considerable leeway in

   deciding in a particular case how to go about determining whether particular expert

   testimony is reliable.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).

   Ultimately, the test requires that the expert “employs in the courtroom the same level of

   intellectual rigor that characterizes the practice of an expert in the relevant field.” Id.

          While the proponent of the challenged testimony has the burden of establishing

   admissibility, the proffer is tested against the standard of reliability, not correctness,

   see Allstate Sweeping, LLC v. City & Cty. of Denver, No. 10-cv-00290-WJM-MJW,

   2011 WL 2173997, at *3 (D. Colo. June 2, 2011); the proponent need only prove that

   “the witness has sufficient expertise to choose and apply a methodology, that the

   methodology applied was reliable, that sufficient facts and data as required by the

   methodology were used and that the methodology was otherwise reliably applied.”

   Crabbe, 556 F. Supp. 2d at 1221.

          Assuming the standard for reliability is met, the Court must also ensure that the

   proffered testimony will assist the trier of fact. See Kumho Tire, 526 U.S. at 156; United


                                                 4
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 5 of 24




   States v. Rodriguez-Felix, 450 F.3d 1117, 1122-23 (10th Cir. 2006). “Relevant expert

   testimony must logically advance[] a material aspect of the case and be sufficiently tied

   to the facts of the case that it will aid the jury in resolving a factual dispute.” United

   States v. Garcia, 635 F.3d 472, 476 (10th Cir. 2011) (internal quotation marks and

   citations omitted). In assessing whether expert testimony will assist the trier of fact, the

   Court should also consider “whether the testimony ‘is within the juror’s common

   knowledge and experience,’ and ‘whether it will usurp the juror’s role of evaluating a

   witness’s credibility.’” Id. at 476-77 (quoting Rodriguez-Felix, 450 F.3d at 1123).

   III. ANALYSIS

          A. All Expert Opinions Concerning Pre-2015 Conduct or Conduct
          Unrelated to the MVC Affiliation

          Defendants argue that “[e]ach of Plaintiffs’ experts offers opinions premised on

   acts by the Marriott Defendants taken four years before the MVC Affiliation’s January 1,

   2015 implementation date, i.e., the date when MVCD members could first access

   [Aspen Highlands] through the MVC Affiliation.” Docket No. 460 at 22. They contend

   that “Plaintiffs’ expert reports should be precluded to the extent they are based on pre-

   2015 conduct or conduct unrelated to the MVC Affiliation.” Id. at 23.

          In making this argument, defendants do not identify the specific opinions that

   they move to be excluded. This violates the Court’s Practice Standards, which require

   that motions under Rule 702 “identify with specificity each opinion the moving party

   seeks to exclude” and “identify the specific ground(s) on which each opinion is

   challenged, e.g., relevancy, sufficiency of facts and data, methodology.” Practice



                                                 5
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 6 of 24




   Standards (Civil Cases), Chief Judge Philip A. Brimmer, § III.G. The purpose of the

   Practice Standard is to focus the analysis on specific opinions. “The burden is on [the

   moving party] to identify the specific opinions it seeks to exclude.” Chateau Village N.

   Condo. Ass’n v. Am. Family Mut. Ins. Co., No. 14-cv-01583-PAB-NYW, 2016 WL

   1444626, at *3 (D. Colo. Apr. 13, 2016). Therefore, these objections are waived and

   will not be addressed by the Court.3 See Seeley v. Home Depot U.S.A., Inc., No. 17-

   cv-00584-PAB-NYW, 2018 WL 4275375, at *7 n.12 (D. Colo. Sept. 7, 2018) (finding

   that the defendant had waived objections to expert opinion when defendant failed to

   identify with specificity the opinions it sought to exclude); see also Estate of Grubbs v.

   Weld Cty. Sheriff’s Office, No. 16-cv-00714-PAB-STV, 2018 WL 3145629, at *5 (D.

   Colo. June 26, 2018) (limiting Rule 702 analysis to opinions that are clearly challenged

   in Rule 702 motion). Insofar as defendants’ motion seeks to exclude plaintiffs’ experts

   opinions “to the extent they are based on pre-2015 conduct or conduct unrelated to the

   MVC Affiliation,” Docket No. 460 at 23, defendants’ motion is denied.

          B. Chekitan Dev

          Defendants argue that Dr. Dev’s expert testimony “should be precluded in its

   entirety.” Docket No. 460 at 23. As set forth above, such a request violates the Court’s

   Practice Standards.4 Practice Standards (Civil Cases), Chief Judge Philip A. Brimmer,

   § III.G. Defendants do set forth two specific opinions of Dr. Dev that they argue are


          3
          The Court has already ruled on defendants’ motion in limine to preclude
   evidence of non-affiliation-related damages or conduct. See Docket No. 564 at 30.
          4
           See Docket No. 460 at 23-25 (raising arguments not tied to any specific
   challenged opinion).

                                                6
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 7 of 24




   inadmissible: (1) “Dr. Dev’s opinion that a co-mingling of the Ritz-Carlton and Marriott

   brands resulted in a horn effect that caused Plaintiffs’ fractional interests to decline in

   value” and (2) Dr. Dev’s opinion “that the aforementioned co-mingling of brands created

   a halo effect that increased the prices charged for MVC Points and, thus, boosted the

   Marriott Defendants’ profit margins.” Docket No. 460 at 25-26.5 The Court will focus its

   analysis on these two opinions. Estate of Grubbs, 2018 WL 3145629, at *5.

          Defendants challenge these two opinions for identical reasons. They contend

   that Dr. Dev’s opinions that the co-mingling of the Ritz-Carlton and Marriott brands

   resulted in both a horn effect and a halo effect are not backed by objective data and are

   unsupported by “research, field experiments or surveys.” Docket No. 460 at 25-26.

   Instead, they argue that these opinions are based solely on Dr. Dev’s “subjective

   knowledge and experience.” Id. at 25. The Court construes this argument as a

   contention that Dr. Dev’s opinions are not supported by sufficient facts or data or are

   not based on a reliable methodology.

          In his report, Dr. Dev opines that the affiliation between MVC and the Ritz-

   Carlton Destination Club (“RCDC”) “provided MVC with a halo effect – and conversely

   burdened Plaintiffs’ RCDC fractional interests with the horn effect.” Docket No. 461-1


          5
             For purposes of this litigation, a “halo effect” refers to “the positive impact that
   co-mingling a less prestigious brand with a more prestigious brand can have on the
   former,” Docket No. 461-1 at 3, ¶ 4, or “the increased profits or brand premium a lesser
   brand (or unbranded real estate) can earn when it affiliates with a more exclusive
   brand.” Docket No. 461-3 at 6, ¶ 8. A “horn effect” refers to “the negative impact that
   [an] affiliation can have on the more prestigious brand,” Docket No. 461-1 at 3, ¶ 4, or
   “financial damage to a more exclusively branded property when it affiliates with a lower
   tier brand and/or allows owners of the lesser brand systematic access to the luxury
   branded property.” Docket No. 461-3 at 7, ¶ 9.

                                                 7
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 8 of 24




   at 4, ¶ 5. Dr. Dev bases his opinions on his “education, teaching, research, and work

   experience” and “the evidence and testimony from this case.” Id., ¶ 6. To support his

   opinion that the affiliation created a halo effect, benefitting Marriott, Dr. Dev relies upon

   several pieces of evidence that he asserts support his conclusion. For example, he

   points to Marriott promotional and informational materials to support the notion that

   Marriott “was well aware of this halo effect.” Id. at 14, ¶ 34 (citing email sent to Marriott

   members informing them that they could “enjoy . . . fabulous benefits, including access

   to Ritz-Carlton Destination Club resorts”). He also cites evidence demonstrating that

   Marriott executives believed that the affiliation could benefit Marriott. See id. at 19, ¶

   43 (citing an email between Marriott executives stating that Marriott could “leverage

   Aspen as an option for points-based sales” (alteration markers omitted) and citing

   deposition testimony from Stephanie Sobeck, vice president of asset management for

   Marriott Vacations Worldwide (“MVW”), in which she states that Marriott salespeople

   could promote buying MVC points as a means to stay at Aspen Highlands). This

   evidence, however, does not support Dr. Dev’s opinion that the affiliation actually

   resulted in a halo effect or that prospective customers placed a higher value on the

   Marriott brand and its services than they did before the affiliation. At best, it

   demonstrates that Marriott was aware of the value of the Ritz-Carlton brand and that

   Marriott executives intended for their company to receive a benefit from the affiliation.

   The Court finds that Mr. Dev’s halo-effect opinion, to the extent it is based on this

   evidence, is not supported by sufficient facts or data.

          To further support his opinion that a halo effect benefitted defendants, Dr. Dev


                                                 8
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 9 of 24




   produced a supplemental expert report in which he relies upon a survey conducted by

   Marriott of potential customers. Docket No. 462-2 at 3. The potential customers were

   asked, after a Marriott sales presentation, whether they recalled Ritz-Carlton access

   being discussed as an available feature of purchasing MVC points. Id. at 4. Dr. Dev

   represents that “twice as many sales prospects who reported being satisfied with the

   RCDC access feature following the sales presentation purchased points,” as compared

   to individuals who did not remember such access being discussed. Id. at 6. According

   to Dr. Dev, this supports his opinion that the affiliation created a halo effect to benefit

   defendants. Id. at 3. The Court is not satisfied with the reliability of this survey. First,

   as Dr. Dev admits in his report, the survey experiment does not contain a true control

   group – a group of potential purchasers to whom Ritz-Carlton access was not

   mentioned – and instead uses as its control group a group of members who “[did] not

   recall” Ritz-Carlton access being discussed during the presentation. Id. at 3-4.

   Moreover, Dr. Dev admitted in his deposition that he is not “privy to all the details of the

   survey,” does not “have the [survey’s] raw data,” and “[was not] given the methodology”

   behind the survey. Docket No. 461-2 at 27, 183:13-15. He also stated that the survey

   lacked “statistical techniques.” Id. at 184:6-13. While the Court “is not charged with

   weighing the correctness of an expert’s testimony,” Sierra Club and Mineral Policy Ctr.

   v. El Paso Props., Inc., No. 01-cv-02163-BNB-MEH, 2007 WL 1630710, at *4 (D. Colo.

   June 4, 2007), its gate-keeping role requires it to “make certain that an expert, whether

   basing testimony upon professional studies or personal experience, employs in the

   courtroom the same level of intellectual rigor that characterizes the practice of an


                                                 9
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 10 of 24




    expert in the relevant field.” Kumho, 526 U.S. at 152. The Court cannot conclude that

    the survey upon which Dr. Dev relies “employs . . . the same level of intellectual rigor”

    that would typically be used in the field, given the deficiencies acknowledged by Dr.

    Dev. Since the survey is an insufficient factual basis to support the opinion, the Court

    will exclude Dr. Dev’s opinion on the halo effect. See Gen. Elec. Co. v. Joiner, 522

    U.S. 136, 146 (1997) (a court may exclude an expert opinion if it “conclude[s] that there

    is simply too great an analytical gap between the data and the opinion proffered”).

           Dr. Dev’s support for his opinion that the affiliation created a horn effect suffers

    from the same deficiencies. He states that “[t]here is substantial evidence that RCDC

    owners, including Plaintiffs, did not want to affiliate their clubs with MVC,” and

    discusses a survey conducted of RCDC owners indicating they were concerned that

    giving Marriott members access to the club would “devalu[e] their asset” and “dilute[]

    the [Ritz-Carlton] brand.” Docket No. 461-1 at 15-16, ¶¶ 37-38. He also states that

    “[t]here is additional evidence that MVW executives knew . . . that [the affiliation] would

    dilute the Ritz-Carlton brand and cause RCDC fractional interests to lose value.” Id. at

    16-17, ¶ 39 (citing a letter from MVW’s vice president of marketing and sales stating

    that the RCDC members she spoke to “[do not] want MVCI”). This evidence, however,

    does not sufficiently guarantee the reliability of Dr. Dev’s opinion. The evidence

    demonstrates that Aspen Highlands members were concerned that providing club

    access to Marriott members would diminish the value of their fractional interests. It

    establishes that some Ritz-Carlton members were against an affiliation and that some

    Marriott executives were aware of the members’ concerns. But this evidence does not


                                                 10
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 11 of 24




    show that a horn effect actually took place or that prospective customers actually

    viewed the Ritz-Carlton brand as less valuable than before the affiliation. Dr. Dev’s

    reliance on subjective opinions or concerns of a potential horn effect is not a sufficient

    factual basis to support his opinions.

           Plaintiffs argue that, even without this evidence, Dr. Dev’s opinion would be

    reliable because it is based on his extensive experience. Docket No. 499 at 12-13.

    According to plaintiffs, Dr. Dev “[drew] on his experience in academia, as well as

    practical experience working in the hospitality industry . . . and work directly related to

    Marriott and Ritz.” Id. at 13.

           “When an expert’s testimony is based on knowledge and experience, the

    proponent need only show that the testimony has a reliable basis in the relevant

    discipline” and that the opinion “fit[s] the facts of the case.” Two Moms and a Toy, LLC

    v. Int’l Playthings, LLC, No. 10-cv-02271-PAB-BNB, 2012 WL 5249459, at *5 (D. Colo.

    Oct. 24, 2012) (citing Kumho, 526 U.S. at 149-50)). “Experts . . . who rely ‘primarily on

    experience’ must explain ‘how that experience leads to the conclusion reached, why

    that experience is a sufficient basis for the opinion, and how that experience is reliably

    applied to the facts.’” Id. (quoting Fed. R. Evid. 702, Adv. Comm. Notes (2000)). Dr.

    Dev does not do so. W hile he explains his experience in significant detail, see Docket

    No. 461-1 at 4-6 , ¶¶ 8-12, Dr. Dev does not connect this experience in a meaningful

    way to his opinions, stating only that his opinions are based on his “specialized

    knowledge and experience.” See, e.g., id. at 13, ¶ 32. He does not explain how his

    experience leads to his conclusions or how he applied his experience to the facts of


                                                 11
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 12 of 24




    this case. See generally id. Instead, his opinions appear to be based only on the

    evidence cited above. See, e.g., id. at 19, ¶ 43. Thus, because Dr. Dev failed to

    sufficiently connect his experience to the opinions rendered, the Court cannot conclude

    that his opinions are reliable. For these reasons, the Court will exclude Dr. Dev from

    opining as to the existence of a halo or horn effect.

           C. Jon Simon

           Defendants seek to exclude three opinions of Mr. Simon: (1) his opinion that the

    MVC affiliation caused a diminution in the value of plaintiffs’ fractional interests; (2) his

    opinion that a halo effect exists in this case; and (3) his calculation of “halo profits.”

    Docket No. 460 at 26-30. In the alternative, defendants have filed a motion in limine

    seeking to exclude Mr. Simon’s testimony – to the extent that it is “devoted to the halo

    effect and disgorgement or unjust enrichment based on the halo effect” – on the basis

    that Mr. Simon obtained his base knowledge on these subjects from improper ex parte

    communications with defendants’ employees. Docket No. 471 at 1-2.

                  1. Causation

           Defendants seek to exclude Mr. Simon’s opinion that the affiliation caused a

    diminution in value of plaintiffs’ fractional interests on the basis that it is unreliable.

    Docket No. 460 at 26-27. Specifically, defendants argue that Mr. Simon’s opinion

    (1) fails to distinguish between the loss attributable to defendant’s allegedly wrongful

    conduct and the loss attributable to other factors, id. at 28; and (2) is not based on

    objectively verifiable evidence or methodology, but is instead Mr. Simon’s “own

    untested, untestable and wholly unreliable approach [created] out of whole cloth for


                                                  12
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 13 of 24




    purposes of this litigation.” Id. at 29.

           Defendants contend that Mr. Simon’s opinion on causation is unreliable because

    he “completely ignores other possible causes” for the loss in value of plaintiffs’

    fractional interests. Id. at 28. For example, defendants challenge Mr. Simon’s “failure

    to consider that, for four years before the [affiliation], a broad array of non-owners were

    able to access RC Club Aspen without purchasing fractional interests” and that this

    could have contributed to the alleged diminution. Id. Defendants also note Mr. Simon’s

    failure to “distinguish between pre- and post-[affiliation] conduct, or between non-

    MVCD and MVCD access to the resort, in opining as to the cause of any alleged

    diminution in value to Plaintiffs’ fractional interests.” Id.

            In his report, Mr. Simon states that, based on his experience in the vacation

    ownership industry, it is his opinion “that when a corporation provides and markets

    access to one of its luxury private residence clubs to non-owners at a much lower price

    of entry than what owners in that private residence club paid, the values of ownership

    interests in that club significantly decline.” Docket No. 461-3 at 11, ¶ 16b. He then

    concludes that an alleged diminution in value of plaintiffs’ interests is attributable to the

    affiliation. Id. at 23, ¶ 36. Plaintiffs argue, “[g]iven that he drew on his substantial

    expertise and experience, in addition to the record, in coming to these conclusions,

    Simon’s accounting for other possible causes of the observable halo and horn effects

    more than satisfies Rule 702 standards.” Docket No. 499 at 23.

           The problem with plaintiffs’ argument, however, is that plaintiffs fail to identify Mr.

    Simon’s “accounting for other possible causes of the observable halo and horn effects”


                                                  13
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 14 of 24




    that they argue satisfies Rule 702 standards. See id. In Mr. Simon’s report, he does

    not set out what other possible causes could have led to an alleged diminution in value

    of plaintiffs’ shares, or “account[]” for those possible causes or opine what effect, if any,

    those factors have on his causation opinion. See, e.g., Docket No. 461-3 at 23-24,

    ¶¶ 35-36. By failing to do so, Mr. Simon does not create a link between his experience

    and his opinion as applied to the facts of this case. Medina-Copete, 757 F.3d at 1104.

    Mr. Simon does not explain how he decided to attribute the alleged diminution in value

    to the affiliation rather than other unnamed factors, and does not explain why, based on

    his experience, other potential causes can be eliminated here.

           Courts have excluded causation opinions where the expert has failed to

    differentiate between or exclude other potential causes of a plaintiff’s damages. See

    Sunlight Saunas, Inc. v. Sundance Sauna, Inc., 427 F. Supp. 2d 1022, 1031 (D. Kan.

    2006) (“Because [the expert] attributes all lost profits to defendants without considering

    increased competition in the market, other market conditions or alleged wrongdoing of

    other competitors, [the expert’s] testimony would not assist the jury in determining the

    fact or the amount of damages.”); In re Williams Securities Litig., 496 F. Supp. 2d 1195,

    1266 (N.D. Okla. 2007) (excluding expert opinion for lack of sufficient methodology

    where expert “fail[ed] to differentiate between losses rooted in causes cognizable under

    the loss causation doctrine . . . [and] losses attributable to industry-specific stresses,

    the meltdown in the telecommunications sector, and other negative developments

    unrelated to the alleged fraud”).

           The Court finds that, even if Mr. Simon’s opinion is based on his own


                                                 14
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 15 of 24




    experience, he cannot ignore the fact that other potential causes for the loss in value of

    plaintiffs’ shares exist. A general belief that a higher-end brand providing lower-cost

    access to its brand can dilute the brand’s value is not enough to form an opinion that

    this happened in this case; Mr. Simon’s failure to explain why, based on his experience,

    other potential causes for the diminution in value are inapplicable here renders his

    opinion unreliable. For this reason, the Court will exclude Mr. Simon’s causation

    opinion.

                  2. The Halo Effect and the Calculation of Halo Profits

           Defendants seek to exclude (1) Mr. Simon’s opinion that the affiliation created a

    halo effect; and (2) Mr. Simon’s calculation of “halo profits,” or profits realized by

    defendants as a result of the halo effect. Docket No. 460 at 29-30. First, defendants

    contend that Mr. Simon’s opinion on the existence of a halo effect is unreliable because

    it is not supported by authority and not based on a recognized methodology. Id. at 29.

    Plaintiffs respond that, because Mr. Simon’s testimony comprises “non-scientific

    elements,” the Court should focus not on Mr. Simon’s methodology, but his professional

    and personal experience. Docket No. 499 at 16 (citing Crowley v. Chait, 322 F. Supp.

    2d 530, 539 (D.N.J. 2004)). Plaintiffs argue that Mr. Simon’s opinions are reliable

    because they are based on his experience and because Mr. Simon “connects his

    longstanding industry experience to the facts of the case to draw a conclusion about

    halo and horn effects.” Id. at 18.

           In his report, Mr. Simon opines that “the Marriott Defendants achieved a halo

    effect on the MVC brand by providing MVC members access to” Aspen Highlands and


                                                 15
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 16 of 24




    by making such access permanent via the affiliation. Docket No. 461-3 at 13. He

    states that his “knowledge of the halo effect is based on [his] knowledge of and

    experience in the hospitality and vacation ownership industry as well as documents [he

    has] reviewed for this engagement.” Id. at 6. Further, he states that “[i]t is well-

    accepted in the vacation ownership industry, and it is my opinion that when a luxury

    brand is integrated with a lower-end brand, the lower-end brand’s value increases due

    to a so-called halo effect.” Id. at 12.

           Plaintiffs are correct that “Rule 702’s distinction between ‘scientific’ and ‘other

    specialized knowledge’ contemplates that not all expert testimony is scientific or relies

    upon scientific methodology.” Beebe v. Colorado, 18-cv-01357-CMA-KMT, 2019 WL

    6044742, at *8 (D. Colo. Nov. 15, 2019). However, whether an expert’s experience is

    based on “professional studies or personal experience,” the role of Rule 702 is to

    ensure that the expert “employs in the courtroom the same level of intellectual rigor that

    characterizes the practice of an expert in the relevant field.” Kumho Tire, 526 U.S. at

    152. In his deposition, Mr. Simon confirmed that “[t]here are [peer-reviewed] models

    that are used to measure halo effect” and that he did not use these models. Docket

    No. 461-4 at 4, 19:1-13. And studies cited by Dr. Dev in his expert report, a report

    which Mr. Simon purportedly relied upon, see Docket No. 461-3 at 6, ¶ 8, indicate that

    there are industry-accepted scientific methods which are used to determine whether a

    halo effect exists and, if so, how to calculate that halo effect. See, e.g., Lance

    Leuthesser, Chiranjeev S. Kohli & Katrin R. Harich, Brand Equity: The Halo Effect

    Measure, 29(4) European Journal of Marketing 57, 57-66 (1995) (analyzing certain


                                                 16
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 17 of 24




    industry-accepted approaches to measuring a halo effect). This article indicates that

    there are certain generally accepted industry standards related to measuring a halo

    effect, see id. at 60 (“Although it is difficult to state with any degree of precision the

    point at which halo is present, a rough rule of thumb is that average inter-correlations of

    around 0.060- 0.70 or greater are suggestive of a halo effect.”), and that persons

    attempting to quantify a brand’s halo effect should be careful not to include “factors

    which can lead to artificially high inter-attribute correlations, referred to as ‘halo-like’

    effects.” Id. at 59. “It is important that halo effects are not artificially induced in the

    measurement process.” Id.

           As the articles cited by Dr. Dev demonstrate, whether a halo effect exists is not a

    subjective determination; rather, this determination is based on economic principles

    and there exist in the industry generally accepted processes for measuring halo effects.

    But Mr. Simon admitted in his deposition that he did not use these models. See Docket

    No. 461-4 at 4. Because Mr. Simon failed to use a generally accepted methodology in

    forming his opinions, instead creating his own solely for use in this litigation, the Court

    finds that Mr. Simon’s opinion does not “employ[] . . . the same level of intellectual rigor

    that characterizes the practice of an expert in the relevant field.” Kumho Tire, 526 U.S.

    at 152; cf. Crowell v. Ritz Carlton Hotel (Virgin Islands, Inc.), 2013 WL 12250337, at *10

    (D.V.I. Dec. 5, 2013) (finding that expert’s reliance on his experience alone was an

    insufficient basis for opinion on hotel industry standards where the expert

    acknowledged that publications set forth industry standards, but where the expert had

    not relied upon those standards). For these reasons, the Court will grant defendants’


                                                  17
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 18 of 24




    motion to the extent it seeks to exclude Mr. Simon’s halo-effect opinion.

           Defendants also seek to exclude as unreliable Mr. Simon’s calculation of halo

    profits. Docket No. 460 at 30. Because the Court has determined that Mr. Simon’s

    opinion that a halo effect exists in this case is unreliable, his opinion as to the extent of

    that halo effect – i.e., how much defendants allegedly profited from the alleged halo

    effect – is also unreliable.6 See Docket No. 461-4 at 26, 215:5-217:20 (Mr. Simon

    stating he did not use a “mathematical model” to calculate halo profits). Accordingly,

    the Court will grant defendants’ motion to exclude the opinions of Mr. Simon in its

    entirety.7

           D. R. Maurice Robinson



           6
              In addition, the Court finds that Mr. Simon’s halo-profit opinion is unreliable
    because he fails to distinguish profits allegedly resulting from the affiliation and profits
    allegedly resulting from conduct predating the affiliation. In his expert report, Mr.
    Simon calculates what he believes to be the value gained by defendants as a result of
    “using access to the Ritz Carlton Club to increase the price and volume of MVC points
    sales.” Docket No. 461-3 at 37. Mr. Simon considered the initial access to Aspen
    Highlands and the eventual affiliation to be one prolonged event rather than two
    separate events. See Docket No. 461-4 at 12, 94:19-22 (“I consider it as one
    continuous action on the part of defendants, that they provided access and then they
    permanized [sic] access with the affiliation. They’re not two distinct events.”). As a
    result, Mr. Simon did not calculate separate figures for disgorgement of profits
    attributed specifically to the affiliation. See id. at 28, 228:9-13 (stating that he had no
    calculation of halo profits attributable to just the affiliation); id. at 228:14-19 (stating that
    he was not asked to calculate price increases solely caused by the affiliation). As a
    result, the Court finds that Mr. Simon’s calculations are unreliable. Cf. Trugreen Co.
    L.L.C. v. Scotts Lawn Serv., 508 F. Supp. 2d 937, 959-61 (D. Utah Feb. 13, 2007)
    (finding expert opinion unreliable where the expert had failed to account for “potentially
    confounding causes of revenue gains and losses”).
           7
              For this reason, the Court denies defendants’ Motion to Preclude Testimony of
    Plaintiffs’ Expert, Jonathan R. Simon, Due to Improper Ex Parte Meeting and
    Communications with Marriott Defendants’ Employees [Docket No. 471] as moot.

                                                   18
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 19 of 24




           Finally, defendants challenge “Mr. Robinson’s opinions regarding the loss in

    value of Plaintiff’s fractional interests.” Docket No. 460 at 32; see also id. at 33

    (seeking to preclude “Mr. Robinson’s opinions on lost sales value” and challenging “Mr.

    Robinson’s [sales] analysis”). These challenges fail to comply with the Court’s Practice

    Standards because (1) they do not set forth each specific opinion challenged and

    (2) they do not state a specific basis for challenging those specific opinions. The Court

    identifies one specific challenge to Mr. Robinson’s opinions in defendants’ motion: a

    challenge to Mr. Robinson’s “valuation method.” Id. at 34 (arguing that Mr. Robinson’s

    valuation method is unsupported by authority and cannot withstand the scrutiny applied

    to methods developed for purposes of litigation). As a result, the Court limits its

    analysis to defendants’ challenges to Mr. Robinson’s valuation method.

           Defendants argue that Mr. Robinson’s valuation method is unreliable because it

    is unsupported by authority and does not conform to industry standards. Id. at 34-35.

    They contend that “to the extent an expert uses a particular appraisal or valuation

    method, there must be sufficient authority in the relevant field to support use of the

    method under similar circumstances” and that “Mr. Robinson can point to no authority

    supporting his valuation method.” Id. at 34. See, e.g., Barfield v. Sho-Me Power Elec.

    Coop., 2013 WL 12145824, at *3 (W.D. Mo. July 8, 2013) (stating that “the absence of

    any authority supporting [an expert’s] opinion would likely be dispositive of a Daubert

    challenge” but finding that expert’s opinion was supported by sufficient authority)

    (emphasis omitted).

           In his expert report, Mr. Robinson sets forth his calculation of plaintiffs’


                                                 19
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 20 of 24




    diminution of value damages (“DOV damages”), stating that he calculated these

    damages “by subtracting the actual or average sales price per square foot at [Aspen

    Highlands] from the ‘But For’ price per square foot (what the price would have been

    absent the challenged conduct, estimated from the analysis of comparable properties),

    and then multiplying that difference by the average square footage per unit, and then

    by the total number of Plaintiffs’ units.” Docket No. 461-6 at 3. Mr. Robinson selects

    five properties that he believes are comparable to Aspen Highlands to estimate the “But

    For” price per square foot. Id. at 4-5. Mr. Robinson states that, “[w]hen examining the

    market trends of projects selling luxury-level fractional interests in a given market, it is

    common for fractional industry analysts to look at local whole-ownership residential

    condominium projects as another source of comparable pricing and trends.” Id. at 5.

    He indicates that “[t]he basis for the calculation of the But For Sales Prices is my

    opinion that, absent the Defendants’ actions, the Actual Sales Prices . . . of the subject

    Interests would have moved in tandem with the rest of the luxury fractionals in the

    Aspen market.” Id. at 8. Ultimately, Mr. Robinson concludes that the average annual

    sales prices for Aspen Highlands properties declined “at an average annual rate of -

    14.18% since 2011,” while the comparable properties’ sales values increased “by an

    average annual rate of 2.6% on a compound basis” for this same time period. Docket

    No. 461-8 at 9-10 (Mr. Robinson’s amended supplemental expert report).

           Plaintiffs argue that Mr. Robinson’s valuation method is “substantially the same”

    as the valuation method deemed reliable in Cook v. Rockwell Int’l Corp., 580 F. Supp.

    2d 1071 (D. Colo. 2006). Docket No. 499 at 33. In Cook, a property damages expert


                                                 20
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 21 of 24




    was hired to quantify the plaintiffs’ diminished property value resulting from a nearby

    nuclear weapons production facility’s trespass and nuisance. 580 F. Supp. 2d at 1079,

    1129-30. In completing a market sales analysis “to assess the possible impact of the

    [facility]” on the area surrounding plaintiffs’ property (the “Class Area”), the expert

    compared “the rate of appreciation or depreciation in housing prices over time within

    the Class Area with the rate of price appreciation or depreciation in other [comparable]

    metropolitan submarkets.” Id. at 1135. After “us[ing] these data to calculate the

    compound appreciation/depreciation rate for [a] six-year period for condominium and

    detached single-family housing in each submarket,” the expert concluded that the

    properties and vacant land within the Class Area had the lowest appreciation rates and

    lowest average price per acre, respectively, of the areas studied. Id. The court

    concluded that the expert’s opinion was reliable because “the analysis of sales data is

    a sound and accepted method for addressing real estate valuation issues.” Id. at 1136.

           Defendants argue that Cook is distinguishable from this case because the Cook

    expert “incorporated five different, multi-disciplinary approaches” to form his opinion,

    whereas Mr. Robinson’s “single-step methodology was created solely for use in this

    case and is not recognized by appraisers or anyone else in the real estate valuation

    community.” Docket No. 520 at 8 n.6 (quoting Cook, 580 F. Supp. 2d at 1130).

    Defendant is correct that the expert in Cook considered five different approaches in

    forming his ultimate diminution in value opinion, see 580 F. Supp. 2d at 1130, but this

    does not take away from the court’s conclusion that the expert’s market sales approach

    was “a sound and accepted method for addressing real estate valuation issues, and


                                                 21
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 22 of 24




    that [the expert’s] method for calculating the relative rates of appreciation was also

    sound.” Id. at 1136.

           The Court agrees with the Cook court and finds that Mr. Robinson’s approach of

    comparing sales prices of comparable properties to the sales prices of plaintiffs’

    properties is a sound one that is commonly relied upon by the real estate valuation

    industry. See Whitehouse Hotel Ltd. P’ship v. C.I.R., 615 F.3d 321, 333 (5th Cir. 2010)

    (discussing the “commonly recognized” valuation method of using comparable

    properties’ sales prices to determine general market value); Mass. Mut. Life Ins. Co. v.

    DB Structured Prods., Inc., 2015 WL 2130060, at *3-4, *9 (D. Mass. May 7, 2015)

    (finding expert’s modified automatic valuation method8 sufficiently reliable, despite lack

    of peer review or independent validation, because automatic valuation methods “are

    accepted within the real estate appraisal and underwriting industry”); Gordon v. New

    England Cent. R.R., Inc., 2019 WL 4069389, at *5 (D. Vt. Aug. 27, 2019) (describing a

    sales comparison approach as a “recognized methodology”); cf. Kanellakopoulos v.

    Unimerica Life Ins. Co., 2018 WL 984826, at *6 (N.D. Cal. Feb. 20, 2018) (rejecting

    argument that expert’s opinion regarding a lost increase in sales price of property was

    unreliable where expert had “look[ed] at comparable homes in the same zip code”

    which had similar features and sold in the same time frame as the plaintiff’s home and

    had “that it is accepted industry knowledge that comparables generally are the best

    way to determine the resale benefit of a remodel”). Accordingly, the Court will not


           8
             An automatic valuation method, or AVM, is a “computer program[] that use[s]
    statistical models to reach objective estimates of the market value of real property.” DB
    Structured Products, 2015 WL 2130060, at *2.

                                                22
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 23 of 24




    exclude Mr. Robinson’s valuation opinion on this basis.

           In addition, defendants argue that “valuation methods developed solely for

    purposes of litigation, such as those used by Mr. Robinson[,] . . . are subject to special

    scrutiny.” Docket No. 460 at 34. They argue that Mr. Robinson’s valuation method

    fails to withstand this scrutiny because “it [is] not an appraisal and does not conform to

    [the Uniform Standards of Professional Appraisal Practice] or other real estate

    appraisal standards in several respects.” Id. at 34-35. Defendants cite to two cases in

    support, but do not explain what this “special scrutiny” entails or how such scrutiny

    should be applied to Mr. Robinson’s opinion. Id. at 34.9 But as plaintiffs note, Mr.

    Robinson was not hired to conduct an appraisal. See Docket No. 461-8 at 3 (“I am not

    acting as an appraiser . . . merely as an analyst calculating damages.”). Thus, the

    Court is unconvinced by defendants’ argument that the opinion is unreliable because it

    does not conform to seemingly inapplicable appraisal standards – standards which

    defendants do not provide or explain. See Docket No. 460 at 34-35. The Court will



           9
              In Feduniak v. Old Republic Nat’l Title Co., 2015 WL 1969369 (N.D. Cal. May
    1, 2015), the court found that it was “very significant” that an expert’s methodology had
    been developed for purposes of the litigation. Id. at *4. The court excluded the opinion
    because the fact that the expert created the methodology for the litigation, “combined
    with the Daubert factors[,] . . . undermine[d] any confident in the reliability of [the
    expert’s] testimony. Id. In Development Specialists, Inc. v. Weiser Realty Advisors
    LLC, 2012 WL 242835 (S.D.N.Y. Jan. 24, 2012), the court found an expert’s valuation
    opinion unreliable where the expert had used a valuation approach that was “different
    than that used by other experts in the industry” and that was “without known validation
    in the industry literature.” Id. at *8. The Court finds these cases distinguishable,
    because – as set out in its earlier ruling – the method used by Mr. Robinson is not
    atypical of the real estate valuation field. Thus, the Court does not find that the fact
    that Mr. Robinson developed this method for purposes of this litigation to be fatal to its
    reliability.

                                                23
Case 1:16-cv-01301-PAB-GPG Document 583 Filed 06/01/20 USDC Colorado Page 24 of 24




    deny defendants’ motion to the extent that it seeks to exclude Mr. Robinson’s valuation

    opinion.10

    IV. CONCLUSION

           For these reasons, it is

           ORDERED that Marriott Defendants’ Motion to Exclude Expert Testimony of

    Chekitan Dev, Jonathan Simon and R. Maurice Robinson [Docket No. 460] is

    GRANTED IN PART and DENIED IN PART. It is further

           ORDERED that Marriott Defendants’ Motion to Preclude Testimony of Plaintiffs’

    Expert, Jonathan R. Simon, Due to Improper Ex Parte Meeting and Communications

    with Marriott Defendants’ Employees [Docket No. 471] is DENIED AS MOOT.


           DATED June 1, 2020.

                                             BY THE COURT:


                                             ____________________________
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge



           10
               Defendants’ arguments that “Mr. Robinson fails to account for any other
    economic and market factors that caused or contributed to the decline in value of
    Plaintiffs’ fractional interests” and that “Mr. Robinson’s analysis does not come close to
    meeting” . . . “reliability standards and relevance requirements” for selecting the
    comparable properties are not tied to any specific opinion and are not considered. See
    Docket No. 460 at 33. Even if the Court construed these as arguments attacking Mr.
    Robinson’s valuation method, these arguments attack the merits, rather than the
    admissibility, of Mr. Robinson’s method. See Cook, 580 F. Supp. 2d at 1136 (finding
    that defendants’ argument that comparable property analysis was based on too few
    comparable sales was a matter “to be raised through the adversarial process” and
    “[did] not provide a basis for exclusion”).

                                               24
